588 S.E.2d 465 (2003)
357 N.C. 651
ADAMS KLEEMEIER HAGAN HANNAH & FOUTS, PLLC
v.
Robert JACOBS and Elliot Jacobs and David Queller and Ira Born.
No. 378A03.
Supreme Court of North Carolina.
December 5, 2003.
*466 Adams Kleemeier Hagan Hannah & Fouts, PLLC, by J. Alexander S. Barrett and J. Scott Hale, Greensboro, for plaintiff-appellant.
Davis & Harwell, PA, by Fred R. Harwell, Jr. and Loretta C. Biggs, Winston-Salem, for defendant-appellees Queller and Born.
PER CURIAM.
For the reasons stated in the dissenting opinion, we reverse the decision of the Court of Appeals.
REVERSED.
Justices ORR and EDMUNDS did not participate in the consideration or decision of this case.